Citation Nr: 1136210	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-00 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  In May 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2006.

In his substantive appeal, the Veteran requested a Board hearing at the RO.  However, in a correspondence received in February 2007, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2010). 

In October 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued the denial of the claims for service connection for bilateral hearing loss and tinnitus (as reflected in a June 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with the circumstances of his service.

3. Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, there is no evidence of hearing loss for many years after service, and the most persuasive   opinion evidence to address the question of whether there exists a medical nexus between the Veteran's  in-service noise exposure and his  bilateral hearing loss weighs against the claim.

4.  No credible evidence of a tinnitus disability was shown in service, and the most persuasive opinion  evidence to address the question of whether there exists a medical nexus between the Veteran's  in-service noise exposure and  current tinnitus weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101 (22), (24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in December 2005 and March 2006 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; the March 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2006 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the December 2005 and March 2006 pre-rating letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the reports of January 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim is required,.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.   Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Factual Background

The Veteran's service treatment records note a "hearing deficit" on the Veteran's November 1967 pre-induction examination.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows: 




HERTZ


500
1000
2000
4000
RIGHT
30
30
20
20
LEFT
25
15
10
15

Service treatment records reflect no complaints of, or treatment for, hearing loss or tinnitus, nor do they note any acoustic trauma or noise exposure.  On the Veteran's November 1969 report of medical history, he did not report hearing loss.

Following service, a September 1997 report from the Rochester Hearing and Speech Center notes that the Veteran was seen for hearing evaluation due to report of decreased hearing.  He indicated that he experienced listening difficulty in some communication settings, especially when noise was present and the speaker was at a distance.  He denied tinnitus.  While this report is in graphical form, a VA physician  interpreted the audiometric testing results in January 2011.   On audiological evaluation, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
50
60
LEFT
5
5
15
25
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner noted that at that time, the Veteran was not considered to be a good candidate for amplification.  

An October 2004 report from the Rochester Hearing and Speech Center reflects that the Veteran again reported having difficulty hearing in the presence of background noise, in group settings, when teaching in large classrooms, when individuals speak with soft voices, and over the telephone.  He also endorsed bilateral tinnitus.  On audiological evaluation 9 (again in graphical form and interpreted by the January 2011 VA examiner), pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
60
70
LEFT
15
20
45
60
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  

A June 2005 report from Strong Health Audiology and Speech Pathology notes that the Veteran reported gradual hearing loss over the past ten years, as well as constant tinnitus.  On audiological evaluation, pure tone thresholds, in decibels (as interpreted by the January 2011 VA examiner), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
45
65
LEFT
10
20
50
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  It was noted that the Veteran was a candidate for amplification.

In an  accompanying letter, Dr. D. of the University Otolaryngology Associates notes that the Veteran had a history of gradually progressive hearing loss over a number of years, as well as associated tinnitus.  He noted noise exposure including military service and typical environmental noise exposure.  Dr. D. noted that the Veteran had hearing loss related to sociocusis-the combined effects of presbycusis and noise-induced changes.  He opined that it is very likely that some of this hearing loss had its origin related to his noise exposure history in military service.  

A May 2009 report from the Rochester Hearing and Speech Center reflects  that the Veteran reported a history of noise exposure from two years in the Army, where he was exposed to artillery without the use of hearing protection.  He stated that he also experienced tinnitus for the past few years.  The examiner noted that, compared to the previous October 2004 results, audiometric testing revealed a slight decrease in hearing sensitivity in both ears.  Pure tone results revealed normal hearing sensitivity from 250 to 1000 Hertz, falling to a mild sloping to severe sensorineural hearing loss from 1500 to 8000 Hertz, bilaterally.  Word recognition ability was 88 percent in the right ear and 84 percent in the left ear.  He was considered to be a good candidate for amplification.  This report also reflects that the Veteran had purchased a hearing aid.  

On VA audiological evaluation in January 2011, the Veteran continued to complain of bilateral hearing loss and tinnitus.  He indicated that his hearing loss began in the 1980s.  Noise exposure during service included artillery noise from war game exercises and the firing range.  He denied occupation or recreational noise exposure.  On audiometric  testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
60
70
LEFT
15
20
45
60
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss was assigned.  

The audiologist opined that it is not as least as likely as not that the reported hearing loss and tinnitus are related to military service.  In so finding, the audiologist noted that there were no reported problems with the ear in 1969, and the Veteran reported that his hearing loss began in the 1980s, at least 11 years after the Veteran's discharge from service.

The Veteran's claims file was also reviewed by a VA ear, nose, and throat (ENT) physician for examination in January 2011.  The physician noted that the Veteran was a retired professor of criminal justice and presented with a history of bilateral hearing loss and tinnitus, which he first noticed in the 1980s.  His chief complaint was difficulty hearing and understanding speech, especially in the presence of competing noise.  He expressed his belief that he developed hearing loss as an unusually young age.   The Veteran also reported a high pitched tinnitus present most of the time on a daily basis, worse in quiet.  He indicated that he believed that his current hearing loss and tinnitus stem from noise exposure during service, including small arms fire, automatic weapons firing, and artillery fire in war games and on the firing range.  He denied occupational or recreational noise exposure.  

The examiner indicated that he reviewed the Veteran's service treatment records, including the hearing deficit note upon entry, and the Veteran's post-service treatment records and audiological evaluations reflecting bilateral hearing loss and tinnitus.  After this review and a physical examination, he assessed the Veteran with bilateral symmetrical severe high frequency sensorineural hearing loss and bilateral tinnitus.

The examiner opined that it is less likely than not that the Veteran's hearing loss resulted from military noise exposure, or had its onset or began during active military service, or results from any other medical condition or event occurring during military service.  He noted that the Veteran's audiograms are not consistent with past noise trauma, as they do not show evidence of the classic 4000 Hertz notching bilaterally.  Rather, the high frequency sloping patterns of the audiograms are consistent with presbycusis, and the examiner commented that his pattern is seen consistently in all of the Veteran's civilian audiograms dating back to 1997.  He indicated that it is unlikely that the presbycusis would have effaced an underlying noise trauma pattern on the audiograms.  The examiner also found it unlikely that the Veteran had noise-trauma induced hearing loss when leaving active duty, as he was unaware of any hearing difficulty for more than 11 years.  In addition, the examiner found that the mild low frequency hearing loss in the Veteran's right ear shown on his induction audiogram is of no significance in this case, as it is not present now or in any of the recent audiograms.  He suspected that the 1967 result is spurious or a result of poorly calibrated equipment.  Accordingly, he found that this temporary hearing loss is not connected with, or related to the Veteran's current hearing deficit and has not contributed in any way to the current hearing deficit.

With respect to tinnitus, the examiner also opined that it is less likely than not that the Veteran's tinnitus resulted from military noise exposure, or had its onset or began during service, or results from any other medical condition or event occurring during military service.  He noted that tinnitus is known to accompany presbycusis as well as noise-induced hearing loss.  In addition, he found it unlikely that noise-trauma induced tinnitus would be unheard for more than 11 years after leaving service.  He indicated that it is at least as likely as not that the current tinnitus is caused by or resulted from the Veteran's current sensorineural hearing loss (presbycusis), which he determined was not related to service.  

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.    § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss and tinnitus.  Specifically, the Veteran alleges that he was exposed to various artillery and weapons firing on firing ranges and during war game exercise while serving along the demilitarized zone in Korea.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.

At the outset, the Board acknowledges that a "hearing deficit" was noted on the Veteran's pre-induction examination.  However, as noted above, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test.  The Veteran's pre-induction examination does not reflect that he had bilateral hearing loss to an extent recognized as a disability for VA purposes prior to entrance. In addition, there is no other competent, persuasive evidence of record that clearly and unmistakably establishes that the Veteran's bilateral hearing loss pre-existed service.  In fact, the January 2011 VA examiner expressed his belief that the 1967 result was spurious or the result of poorly calibrated equipment.  Therefore, the presumption of soundness, as to bilateral hearing loss, attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

No   hearing loss disability for VA purposes was  shown in service; however, the absence of such is  not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, as noted above, service connection may be granted for tinnitus (or other disability) diagnosed post service upon a showing of a medical nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to gunfire and artillery noise while participating in war games and on the firing range.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The above-cited evidence clearly reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the Veteran has asserted that he suffers from ringing in the ears, or, tinnitus.  Also, as noted above, the Board has accepted the Veteran's assertions pertaining to noise exposure in service.  However, each claim must be denied on the basis of medical nexus to service.

As the outset, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit, 5 Vet. App. at 93.  The Veteran is also competent to testify about observable symptoms or injury residuals, such as tinnitus (i.e., ringing in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran has not alleged, nor does the record document, that the Veteran has experienced continuous hearing difficulties or tinnitus since his discharge from service.  There is no evidence of complaints of tinnitus or hearing loss during service, and the Veteran has only reported that he has experienced hearing loss and tinnitus since sometime in the 1980s, at least 11 years after his discharge from service.

In addition, there is no medical evidence of bilateral hearing loss until 1997, over twenty years after the Veteran's discharge from service.  Likewise, the first clinical documentation of complaints of tinnitus was many years after service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On the question of whether the Veteran's current bilateral hearing loss and tinnitus are medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.  While an audiologist and a VA ENT physician who saw the Veteran in January 2011 each found it less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to service, Dr. O. found that it is "very likely" that some of the Veteran's hearing loss had its origin related to his noise exposure history in service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the January 2011 ENT opinion-to the effect that the examiner  found that there was less likely than not a relationship between the Veteran's bilateral hearing loss and tinnitus and service-the  most probative medical opinion on this point.  In so finding, the Board notes that the January 2011 examination report reflects a complete and thorough examination of the Veteran, with complete audiometric testing results, and review of the claims file.  The physician provided a specific rationale for this opinion, showing consideration of the Veteran's history and the medical evidence of record.  The rationale underlying the opinion is reasonable and consistent with the evidence of record.  The Board also points out that the January 2011 audiologist is consistent with the VA examiner's opinion.

By contrast, the June 2005 physician  did not provide any support for the finding that bilateral hearing loss was "very likely" related to service, and did not address the pertinent medical findings, including the lack of a diagnosis of bilateral hearing loss or tinnitus in service and for many years thereafter.  

As the Board finds the opinion of the January 2011 VA examiner is entitled to greater probative weight, it follows that the most persuasive medical opinion evidence on the medical nexus question weighs against the claim..

Furthermore, as regards any direct assertions by the Veteran and/or his representative that the Veteran's  hearing loss and tinnitus are related to his  in-service noise exposure, the Board finds that such assertions, without more, provide no basis allowance of the claims.  As indicated above, each claim under consideration turns on the matter of whether there exists a medical nexus between current disability and service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither  is  competent to render a probative (i.e., persuasive) opinion on the medical matter on which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


